Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
	Claims 3-10, and 13-20 are canceled. Claims 1-2, 11-12, and 21-32 are pending for examination. Claims 1, 11, 21-22, 26-27, are amended.

Response to Arguments
2.1.	Applicant’s arguments, see pages 7-9, filed 09/09/2021, with respect to rejections of claims under 35 USC 112 (a) and 35 USC 112(b) submitted in the Final rejection mailed 03/09/2021 have been fully considered and are persuasive in view of the current amendments made to independent claims 1 and 11.  The rejections of claims under 35 USC 112 (a) and 35 USC 112(b) submitted in the Final rejection mailed 03/09/2021 has been withdrawn. 
2.2.	Applicant’s arguments, see pages 9-10, filed 09/09/2021, with respect to rejections of claims under 35 USC 102 and 35 USC 103 submitted in the Final rejection mailed 03/09/2021 have been fully considered and are persuasive in view of the current amendments made to independent claims 1 and 11.  The rejections of claims under 35 USC 102 and 35 USC 103 submitted in the Final rejection mailed 03/09/2021 have been withdrawn. 



Allowable Subject Matter
3.	Claims 1-2, 11-12, and 21-32 allowed. Claims 1 and 11 are independent claims. Claims 2, 21-25 and 31 depend from claim 1 and claims 12, 26-30, and 32 depend from clam 11

 The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database for NPL references.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions, Final Rejection mailed 03/09/2021 and the applicant’s replies, see pages 7-9, filed 09/09/2021, with respect to rejections of claims under 35 USC 112 (a), 35 USC 112(b), 35 USC 102 and 35 USC 103 submitted in the Final rejection mailed 03/09/2021 including current amendments made to independent claims 1 and 11 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
The best prior art of Seymour recited in the Final rejection mailed 03/09/2021, alone or combined, neither teaches nor renders the limitations, as a whole, comprising the steps of inputting in a handheld device a criterion capable of distinguishing one or more products to be identified, an analysis control unit in communication with the handheld device, comprising a database comprising a list of products, a product notification system in communication with the analysis control unit, comprising a network of a plurality of light sources, wherein each of the plurality of light sources is located in proximity to each of the plurality of products, wherein the handheld device translates the at least one criterion into a computer readable code comprising .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Poulin [US 10, 956, 802 B2] discloses a method and system for managing products in an inventory including plurality of addressable LEDs positioned in a product storing position that includes an identification code, which is read by a code reader. Both the code reader and LEDs are coupled to at least one controller for receiving from the code reader a command indicative of the list of products, and as a result of the command, controlling the addressable LEDs so as to energize LEDs therefrom corresponding to the list of products. The method includes verifying an identity of each product from the list by reading and comparing the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.